Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03594-KLM

TILITHA ALLEN,

       Plaintiff,

v.

WAL-MART STORES, INC.,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant’s Motion for Summary Judgment

[#56]1 (“Defendant’s Motion”) and on Plaintiff’s Motion for Summary Judgment and

Memorandum of Law [#57] (“Plaintiff’s Motion”). Plaintiff filed a Response [#64] in

opposition to Defendant’s Motion [#56], and Defendant filed a Reply [#69]. Defendant

filed a Response [#65] in opposition to Plaintiff’s Motion [#57], and Plaintiff filed a Reply

[#70]. The Court has reviewed the briefs, the entire case file, and the applicable law,

and is sufficiently advised in the premises.2 For the reasons set forth below, Defendant’s

Motion [#56] is DENIED, and Plaintiff’s Motion [#57] is DENIED.


       1  [#56] is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2This case has been referred to the undersigned for all purposes pursuant to
D.C.COLO.LCivR 40.1(c) and 28 U.S.C. § 636(c), on consent of the parties. See [#11, #12].


                                            1
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 2 of 16




                                      I. Background

       Defendant formerly employed Plaintiff for about eighteen years, from June 1979 to

1986 and then from 1990 to October 10, 2001. Depo. of Pl. [#57-2] at 45, 50. Plaintiff

later joined a nationwide class of individuals asserting that Defendant discriminated

against female employees on the basis of their gender, but the United States Supreme

Court eventually reversed certification of the class, although it allowed the former class

members to thereafter file individual EEOC charges and lawsuits. Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338 (2011). After receiving her right-to-sue notice from the EEOC,

Plaintiff filed this lawsuit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

asserting a single claim of disparate treatment based on gender with respect to her pay

and promotional opportunities, specifically promotion to the position of District Photo

Manager. See generally Compl. [#1]. In the present Order, the Court addresses the

parties’ cross-Motions [#56-#57], where each seeks favorable summary judgment on all

aspects of Plaintiff’s gender discrimination claim.

                                  II. Standard of Review

       The purpose of a motion for summary judgment pursuant to Fed. R. Civ. P. 56 is

to assess whether trial is necessary. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Pursuant to Fed. R. Civ. P. 56(a), summary judgment should be entered if the

pleadings, the discovery, any affidavits, and disclosures on file show “that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” An issue is genuine if the evidence is such that a reasonable jury could

resolve the issue in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477


                                             2
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 3 of 16




U.S. 242, 248 (1986). A fact is material if it might affect the outcome of the case under

the governing substantive law. Id.

        The burden is on the movant to show the absence of a genuine issue of material

fact.   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998) (citing

Celotex, 477 U.S. at 323). When the movant does not bear the ultimate burden of

persuasion at trial, the “movant may make its prima facie demonstration [of the absence

of a genuine issue of material fact] simply by pointing out to the [C]ourt a lack of evidence

for the nonmovant on an essential element of the nonmovant’s claim.” Id. at 671. If the

movant carries the initial burden of making a prima facie showing of a lack of evidence,

the burden shifts to the nonmovant to put forth sufficient evidence for each essential

element of his claim such that a reasonable jury could find in his favor. See Anderson,

477 U.S. at 248. The nonmovant must go beyond the allegations and denials of his

pleadings and provide admissible evidence, which the Court views in the light most

favorable to him. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Panis v.

Mission Hills Bank, N.A., 60 F.3d 1486, 1490 (10th Cir. 1995) (citing Celotex, 477 U.S. at

324). Conclusory statements based merely on conjecture, speculation, or subjective

belief are not competent summary judgment evidence. Bones v. Honeywell Int’l, Inc.,

366 F.3d 869, 875 (10th Cir. 2004). The nonmoving party’s evidence must be more than

“mere reargument of [her] case or a denial of an opponent’s allegation” or it will be

disregarded. See 10B Charles Alan Wright et al., Federal Practice and Procedure §

2738 (4th ed. 2017).

        Only documents that meet the evidentiary requirements of Fed. R. Civ. P. 56 may


                                            3
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 4 of 16




be considered for purposes of summary judgment. Rule 56(c) provides that:

       (1) A party asserting that a fact cannot be or is genuinely disputed must
       support the assertion by:
               (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information, affidavits
               or declarations, stipulations (including those made for purposes of
               the motion only), admissions, interrogatory answers, or other
               materials[.]
       ...
       (3) Materials Not Cited. The court need consider only the cited materials,
       but it may consider other materials in the record.
       (4) Affidavits or Declarations. An affidavit or declaration used to support or
       oppose a motion must be made on personal knowledge, set out facts that
       would be admissible in evidence, and show that the affiant or declarant is
       competent to testify on the matters stated.

       Fed. R. Civ. P. 56(c)(1)-(4).

                                       III. Analysis

A.     Rule 30(b)(6) Deposition

       At the outset, the Court addresses Plaintiff’s request for sanctions under Fed. R.

Civ. P. 37(d)(1)(A)(i) based on Defendant’s alleged failure to provide a properly prepared

corporate representative designated for Defendant’s deposition under Fed. R. Civ. P.

30(b)(6). Motion [#57] at 22-26. On April 15, 2021, following argument by the parties,

the Court limited certain topics in Plaintiff’s Rule 30(b)(6) deposition notice. Minute Order

[#49]. Plaintiff issued an amended notice on June 1, 2021, and the deposition was held

on June 8, 2021. See Ex. EE [#57-31]. Plaintiff asserts that Defendant did not prepare

its representative to answer questions regarding the subjective decisions of the

corporation, as outlined in Topics 4 and 5 of the amended notice. Motion [#57] at 24.

As a sanction, Plaintiff asks the Court to direct that three specific facts be deemed

established and that Defendant be prohibited from opposing them or setting forth

                                            4
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 5 of 16




evidence supporting the contrary: (1) “[d]uring Plaintiff’s time as a Photo Center Manager,

there were opportunities for promotion to photo district manager,” (2) “Plaintiff was

qualified for those positions,” and (3) “Defendant promoted men into those positions.” Id.

at 25.

         The Court does not reach the merits of Plaintiff’s argument because the request

for sanctions is procedurally improper on three grounds. First, requests for sanctions

relating to discovery conduct are discovery issues which must be addressed through the

undersigned’s discovery dispute procedures, see [#18-1], and should not be briefed

unless otherwise directed by the Court. Plaintiff’s request may therefore be denied solely

for failure to follow these procedures.

         Second, the undersigned’s Civil Motions Practice Standards [#13] require that “[a]ll

requests for the Court to take any action, make any type of ruling, or provide any type of

relief must be contained in a separate, written motion,” with a few exceptions not

applicable here. Plaintiff’s request for sanctions was buried at the end of its Motion [#57],

with no indication that a Rule 37 motion was included in either the title or the opening

paragraphs of the filing.     Such motions practice is inappropriate.     Plaintiff’s request

should have been filed as a separate motion or, at a bare minimum, flagged at the outset

so the Court was aware when the filing was made that multiple requests for relief were

being made.

         Third, “[b]efore filing a motion, counsel for the moving party . . . shall confer or

make reasonable, good faith efforts to confer with any opposing counsel . . . to resolve

any disputed matter. The moving party shall do describe in the motion . . . the specific


                                             5
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 6 of 16




efforts to fulfill this duty.”   D.C.COLO.LCivR 7.1(a).     The Local Rules provide an

exception to this duty to confer for any motion filed under Fed. R. Civ. P. 56.

D.C.COLO.LCivR 7.1(b)(3). Here, there is no indication in Plaintiff’s Motion [#57] that

Plaintiff conferred with Defendant regarding her request for relief under Rule

37(d)(1)(A)(i), and there is no conferral exception for relief requested under this rule. In

its Response [#65], Defendant confirms the lack of conferral by providing a Declaration

[#65-7] from its counsel Attorney David Gartenberg, where he states that “Plaintiff’s

counsel did not meet and confer with counsel for Walmart before moving for sanctions

under Fed. R. Civ. P. 37 in Plaintiff’s summary judgment filing (Doc. #57).” See [#65-7]

¶ 2. Plaintiff does not address this issue in her Reply [#70]. Thus, Plaintiff’s request for

sanctions under Rule 37 may be denied on this basis alone as well.

       Accordingly, for the reasons set forth above, Plaintiff’s request for sanctions under

Rule 37 is denied.

B.     Gender Discrimination

       “To survive summary judgment on a Title VII claim of discrimination based on race,

color, religion, sex, or national origin, a plaintiff must present either direct evidence of

discrimination or indirect evidence that satisfies the burden-shifting framework” of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Bekkem v. Wilkie, 915 F.3d

1258, 1267 (10th Cir. 2019). “Under the McDonnell Douglas framework, a plaintiff must

first raise a genuine issue of material fact on each element of the prima facie case, as

modified to relate to differing factual situations.” Id. (internal quotation marks omitted).

“The burden then shifts to the employer to offer a legitimate nondiscriminatory reason for


                                            6
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 7 of 16




its employment decision.” Id. (internal quotation marks omitted). “If the employer does

so, the burden then reverts to the plaintiff to show that there is a genuine dispute of

material fact as to whether the employer’s proffered reason for the challenged action is

pretextual—i.e., unworthy of belief.” Id. (internal quotation marks omitted).

       Here, the Court has carefully reviewed the parties’ briefs and the evidence

submitted. See Boyz Sanitation Serv., Inc. v. City of Rawlins, Wyo., 889 F.3d 1189, 1195

(10th Cir. 2018) (“Where, as here, we are presented with cross-motions for summary

judgment, we must view each motion separately, in the light most favorable to the non-

moving party, and draw all reasonable inferences in that party's favor.”). The Court

addresses several legal issues raised by the parties in the sections below. Taking into

account the resolution of those issues, the Court ultimately finds that both Motions [#56,

#57] must be denied because of a plethora of factual disputes.           See Jacklovich v.

Simmons, 392 F.3d 420, 425 (10th Cir. 2004) (“On cross-motions for summary judgment,

. . . we must view the inferences to be drawn from affidavits, attached exhibits and

depositions in the light most favorable to the party that did not prevail.”). To identify but

a few of these material factual disputes, they are as follows: was Plaintiff one of the top

paid Photo Lab Managers employed by Wal-Mart?               Are the differences between

Plaintiff’s pay and that of her alleged pay comparators accounted for by differences in

performance evaluation scores, background and experience?              Did Plaintiff seek a

promotion to Photo District Manager after August of 1995 when her request was

documented in her evaluation? Why were certain associates promoted to Photo District

Manager positions during the time when Plaintiff says she wanted the job? Based on


                                            7
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 8 of 16




these and other factual disputes, entry of summary judgment in either party’s favor is

inappropriate at this time.   See Christian Heritage Acad. v. Okla. Secondary Sch.

Activities Ass’n, 483 F.3d 1025, 1030 (10th Cir. 2007) (“Cross motions for summary

judgment are to be treated separately; the denial of one does not require the grant of

another.”).

       1.     Pay Discrimination

       Title VII prohibits “discriminat[ing] against any individual with respect to [her]

compensation . . . because of such individual’s . . . sex.” 42 U.S.C. § 2000e–2(a)(1).

“To establish a prima facie case, a female plaintiff alleging sex discrimination must show

she occupied a job similar to that of higher paid males.” Nazinitsky v. INTEGRIS Baptist

Med. Ctr., Inc., 852 F. App’x 365, 367-68 (Mem) (10th Cir. 2021) (citing Riser v. QEP

Energy, 776 F.3d 1191, 1200 (10th Cir. 2015)).

       The Court addresses several legal issues here raised by Defendant.           First,

Defendant appears to suggest that Plaintiff is limited to the pay comparators mentioned

in her EEOC Charge, Amended Complaint, written discovery responses, and deposition

testimony (all of whom Defendant asserts it addressed in its Motion [#56] seeking

summary judgment), and that Plaintiff may not utilize other potential comparators in

support of her claim. Response [#69] at 4-5. As a general matter, on a motion for

summary judgment, a party may use all evidence adduced during discovery to support its

position. See Fed. R. Civ. P. 56(c). Defendant cites no legal authority in support of its

proposition, and the Court has not found any case which would cause it to deviate from

the baseline rule. Thus, to the extent supported by evidence, Plaintiff may point to other


                                           8
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 9 of 16




pay comparators not addressed by Defendant in its Motion [#56], even if not specifically

mentioned in her EEOC Charge, Amended Complaint, written discovery responses, and

deposition testimony.

       Second, Defendant essentially argues that Plaintiff’s pay discrimination prima facie

case is subject to a higher burden than the law requires. As noted above, a plaintiff’s

prima facie case under the McDonnell Douglas framework is modified depending on the

type of alleged discrimination. Bekkem, 915 F.3d at 1267. To meet her burden under

this first step of the McDonnell Douglas frame, Plaintiff need only show that her job was

similar to that of a higher paid male. The Tenth Circuit Court of Appeals has repeatedly

framed the inquiry in this manner. See, e.g., Nazinitsky, 852 F. App’x at 367-68; Salemi

v. Colo. Pub. Emps.’ Ret. Assoc., 747 F. App’x 675, 693 (10th Cir. 2018); Riser, 776 F.3d

at 1200; Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 636 (10th Cir. 2012); Johnson

v. Weld County, Colorado, 594 F.3d 1202, 1215 (10th Cir. 2010); Mickelson v. N.Y. Life

Ins. Co., 460 F.3d 1304, 1311 (10th Cir. 2006); Block v. Kwal-Howells, Inc., 92 F. App’x

657, 660 (10th Cir. 2004); Sprague v. Thorn Ams., Inc., 129 F.3d 1355, 1363 (10th Cir.

1997).3 Thus, the inquiry at this first step is exceedingly straightforward: (1) was there

another job similar to that held by the female plaintiff, (2) if so, was that job held by a

male, and, if so, (3) was that male paid more than the plaintiff? To the extent other


       3  The Tenth Circuit in Mickelson did mention that, “[u]nder Title VII, the plaintiff always
bears the burden of proving that the employer intentionally paid her less than a similarly-situated
male employee.” Mickelson, 460 F.3d at 1310. However, in light of the plethora of case law
decided both before and after Mickelson, as well as Mickelson itself, which otherwise solely
frames the relevant inquiry as a “job similar to that of higher paid males,” the Court finds this
statement to simply refer to the similarity of the jobs held by the employees rather than to other,
unrelated similarities of the employees themselves.

                                               9
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 10 of 16




 considerations are pertinent to a pay discrimination claim (such as, by way of example

 only, whether the male employee had a longer tenure with the company or better

 performance reviews than the female plaintiff), they may be addressed at later steps of

 the McDonnell Douglas framework.

        The cases on which Defendant relies do not alter the Court’s conclusion here. In

 Kendrick v. Penske Transportation Services, Inc., 220 F.3d 1220, 1232 (10th Cir. 2000),

 the Tenth Circuit Court of Appeals addressed a claim of discriminatory termination, stating

 that “a plaintiff may also show pretext on a theory of disparate treatment by providing

 evidence that he was treated differently from other similarly-situated, nonprotected

 employees who violated work rules of comparable seriousness.” The Circuit did not

 address the required showing for a prima facie pay discrimination claim under Title VII.

 Similarly, in English v. Colorado Department of Corrections, 248 F.3d 1002, 1008 (10th

 Cir. 2001), the Tenth Circuit merely addressed the appropriate standard to be applied for

 discriminatory termination claims, emphasizing, that, in those cases, “a plaintiff does not

 have to show differential treatment of persons outside the protected class to meet the

 initial prima facie burden under McDonnell Douglas,” which is clearly inapplicable to a pay

 discrimination claim, where a plaintiff must do so, as discussed above. Defendant also

 cites Furnco Construction Corp. v. Waters, 438 U.S. 567, 577 (1978), for the general

 proposition that “[t]he method suggested in McDonnell Douglas for pursuing this inquiry,

 however, was never intended to be rigid, mechanized, or ritualistic.” While true, this

 statement does not clarify the standard to be applied to Title VII pay discrimination claims.

        Defendant cites no other binding legal authority but instead relies on a number of


                                            10
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 11 of 16




 unpublished, mostly out-of-circuit cases to support its argument. In McDonald-Cuba v.

 Santa Fe Protective Services, Inc., No. 09-cv-554 WJ/DJS, 2010 WL 11496952, at *6

 (D.N.M. June 4, 2010), the only other intra-circuit case cited by Defendant, the court

 stated that “[i]ndividuals are considered ‘similarly-situated’ when they (1) have dealt with

 the same supervisor; (2) were subjected to the same work standards; and (3) had

 engaged in the same conduct without such differentiating or mitigating circumstances that

 would distinguish their conduct or the employer’s treatment of them for it.” However, the

 legal authority relied on for this standard was based on an age discrimination case

 involving alleged discriminatory discipline, failure to promote, and retaliation, not pay

 discrimination. McDonald-Cuba, 2010 WL 11496952, at *6 (citing MacKenzie v. City &

 County of Denver, 414 F.3d 1266, 1277 (10th Cir. 2005)).

        Defendant further cites three out-of-circuit cases in support of its argument.

 Defendant first points to Lishamer v. Wal-Mart Stores, Inc., No. 15 C 6159, 2018 WL

 620037, at *4 (N.D. Ill. Jan. 30, 2018), for the proposition that “[d]ifferent employment

 decisions, concerning different employees, made by different supervisors, are seldom

 sufficiently comparable to establish a prima facie case of discrimination for the simple

 reason that different supervisors may exercise their discretion differently.” However,

 again, this statement is made in the context of alleged discriminatory failure to promote,

 not in the context of pay discrimination.

        Next, on remand from the United States Supreme Court, the district court in Dukes

 v. Wal-Mart Stores, Inc., No. 3:01-cv-02252-CRB, 2015 WL 3623481, at *4 (N.D. Cal.

 June 10, 2015), relied on the Tenth Circuit’s English case regarding discriminatory


                                             11
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 12 of 16




 termination to note that a plaintiff “‘can not pick and choose a person [she] perceives is a

 valid comparator who was allegedly treated more favorably, and completely ignore a

 significant group of comparators who were treated equally or less favorably than [she].”

 While certainly important for a jury in determining whether pay discrimination occurred,

 this statement does not speak to the issue of whether Plaintiff has identified a male with

 a similar job who was paid more than her.

        Finally, the decision in Medeiros v. Walmart, Inc., No. 5:19-cv-00037, 2021 WL

 1320719, at *7 (W.D. Va. Apr. 8, 2021), relied on Fourth Circuit Court of Appeals legal

 authority, which utilizes a much broader legal standard than used in the Tenth Circuit.

 The Fourth Circuit has stated that a pay comparator must be similarly situated “in all

 relevant respects,” under which “courts consider whether the employees had the same

 job description and were subject to the same standards; whether they had comparable

 experience, education, qualifications, and performance; and whether they had the same

 supervisor(s).” Medeiros, 2021 WL 1320719, at *7. This is simply not the standard

 utilized by the Tenth Circuit, which focuses solely on the similarity of the jobs for purposes

 of making a prima facie case. As noted above, to the extent these other considerations

 may be applicable, they may be addressed at later steps of the McDonnell Douglas

 framework.     Thus, insofar as Defendant argues that Plaintiff’s comparators are

 inappropriate because they did not have the same decision-maker regarding pay as

 Plaintiff did, the Court finds the argument to be without merit.4


        4   In Dukes, 2015 WL 3623481, at *4, the court explicitly rejected the defendant’s
 assertion that “comparators must report to the same supervisor to be similarly situated” in the
 context of pay discrimination, which also supports the Court’s conclusion here that, despite the

                                              12
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 13 of 16




        Separately, Defendant notes that four of Plaintiff’s five comparators earned less

 than she did at certain times during the relevant period, but Defendant points to no legal

 authority demonstrating that this is inappropriate at the prima facie stage of the inquiry.

 Response [#65] at 21 n.5. Although such evidence certainly may be important to the

 trier of fact in determining whether pay discrimination occurred, the Court has been

 unable to find any legal authority holding that, simply because a comparator sometimes

 earned less than the plaintiff, then the prima facie requirements cannot be met. In fact,

 this could be a common situation. For example, at the start of the period, a female

 plaintiff may be earning more than a male employee, but if the male employee then

 receives a large pay increase such that he is paid more, there is at least colorable

 potential for pay discrimination. Thus, the Court cannot find for purposes of summary

 judgment that these comparators are inappropriate as a matter of law.

        Lastly, Defendant also argues that two of Plaintiff’s five comparators were earning

 more than she did before the statute of limitations period started. Response [#65] at 21

 n.5 (citing Dukes, 2015 WL 3623481, at *1-3; Chapman v. Wal-Mart, Inc., No.

 5:20cv00105, 2021 WL 2379810, at *4 (W.D. Va. June 10, 2021)). In Dukes, the court

 held that claims based on actions which occurred prior to December 26, 1998, were time-

 barred because they occurred more than 300 days before the operative EEOC charge

 was filed. In Chapman, the court held that the plaintiff’s claims based on her starting

 salary were time-barred because she was hired to the position at issue more than 300

 days before the operative EEOC charge. Here, however, it is unclear from the parties’


 law in the Fourth Circuit, this is not a universal requirement at the prima facie stage of the case.

                                                13
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 14 of 16




 briefs whether Plaintiff’s claims as to these two comparators are based solely on events

 occurring before December 26, 1998, or whether they are based at least in part on further

 pay-related decisions occurring after that date. Thus, the Court cannot find that, simply

 because two comparators were earning more than Plaintiff at the start of the relevant

 period, these two comparators are inappropriate as a matter of law for purposes of

 summary judgment.

        2.     Failure to Promote to Photo District Manager

        Plaintiff argues that, if she establishes a prima facie case as to failure to promote,

 and the employer “is silent in the face of the presumption [of unlawful discrimination], the

 court must enter judgment for the plaintiff because no issue of fact remains in the case.”

 Motion [#57] at 18. In support, Plaintiff relies on Texas Department of Community Affairs

 v. Burdine, 450 U.S. 248, 253-54 (1981), in which the Supreme Court stated:

        The burden of establishing a prima facie case of disparate treatment is not
        onerous. The plaintiff must prove by a preponderance of the evidence that
        she applied for an available position for which she was qualified, but was
        rejected under circumstances which give rise to an inference of unlawful
        discrimination. . . . [T]he prima facie case raises an inference of
        discrimination only because we presume these acts, if otherwise
        unexplained, are more likely than not based on the consideration of
        impermissible factors. Establishment of the prima facie case in effect
        creates a presumption that the employer unlawfully discriminated against
        the employee. If the trier of fact believes the plaintiff’s evidence, and if the
        employer is silent in the face of the presumption, the court must enter
        judgment for the plaintiff because no issue of fact remains in the case.

 (internal footnote and quotation marks omitted).

        Defendant, in turn, points to an exception to this general rule. Response [#65] at

 16. In Anaeme v. Diagnostek, Inc., 164 F.3d 1275, 1278-80 (1999), the Tenth Circuit

 Court of Appeals, itself relying heavily on Burdine, stated:

                                             14
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 15 of 16




       First, we believe that Defendants met their burden of production. The
       defendant’s burden to articulate a nondiscriminatory reason has been
       characterized as an exceedingly light one. The defendant need not
       persuade the court that it was actually motivated by the proffered reasons.
       It is sufficient if the defendant’s evidence raises a genuine issue of fact as
       to whether it discriminated against the plaintiff. To satisfy this burden, the
       employer need only produce admissible evidence which would allow the
       trier of fact rationally to conclude that the employment decision had not been
       motivated by discriminatory animus. However, the determination that a
       defendant has met its burden of production . . . involves no credibility
       assessment. The Supreme Court emphasized . . . that, by producing
       evidence (whether ultimately persuasive or not) of nondiscriminatory
       reasons, employers sustain their burden of production, and thus place
       themselves in a better position than if they had remained silent.

       Defendants met their burden by articulating a legitimate, nondiscriminatory
       reason and by supporting it with trial testimony. Their explanation,
       however, is unique because Plaintiff was not known to or remembered by
       Defendants when this suit was filed. Consequently, the premise of
       Defendants’ explanation was that, based on their review of their personnel
       records and application files, they had no record that Plaintiff ever applied
       for a pharmacist position. . . .

       In effect, the reason proffered and the evidence presented by Defendants
       was grounded in their lack of knowledge as to who Plaintiff was, what kind
       of applicant he was, and why they did not hire him. Because of this lack of
       knowledge, Defendants could only make reasoned judgments about why
       they did not hire or interview Plaintiff. Defendants surmised that they had
       no record of Plaintiff's applications because (1) he never applied, (2) his
       applications were lost or discarded by the personnel department, or (3) his
       applications were rejected because of facial deficiencies. Prospective
       employers who are in this unique and seemingly uncommon posture should
       not be stuck without a legitimate, nondiscriminatory explanation, and we
       know . . . that their only alternative--remaining silent--would place them in
       an untenable position.         If we accepted Plaintiff's argument, such
       prospective employers would never be able to rebut a prima facie case
       because they would be unable to proffer a reason other than that they did
       not have a record of their relationship to the plaintiff. This result is not
       consistent with the intent of Title VII or our case law. Accordingly, we
       conclude that Defendants’ explanation is the only legitimate one that they
       possibly could have proffered which would allow the trier of fact rationally to
       conclude that the employment decision had not been motivated by
       discriminatory animus.


                                           15
Case 1:19-cv-03594-KLM Document 74 Filed 09/10/21 USDC Colorado Page 16 of 16




 (internal citations, quotation marks, and alterations omitted).

          Thus, although a plaintiff who establishes her prima facie case, and therefore

 raises an inference of discrimination, is entitled to judgment in her favor when that

 inference is rebutted by no evidence, as stated in Burdine, providing evidence of lack of

 a known reason is sufficient for a defendant at the second step of the McDonnell Douglas

 test, as stated in Anaeme.     Therefore, in light of evidence that, as construed most

 favorably to Plaintiff, Defendant lacks a known reason for failing to promote Plaintiff,

 Plaintiff’s argument that she is entitled to summary judgment on this basis alone is without

 merit.

                                       IV. Conclusion

          For the reasons stated above,

          IT IS HEREBY ORDERED that Defendant’s Motion [#56] is DENIED, and that

 Plaintiff’s Motion [#57] is DENIED.



          DATED: September 10, 2021




                                            16
